OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




10/13/2015                                                 COA No. 01-13-00593-CR
EVANS, BOBBY DEWAYNE             Tr. Ct. No. 12-14438                  PD-0489-15

Pursuant to Rule 69.4(a) T.R.A.P., the record is returned to the court of appeals.
                                                                  Abel Acosta, Clerk

                             1ST COURT OF APPEALS CLERK
                             CHRISTOPHER A. PRINE
                             301 FANNIN
                             HOUSTON, TX 77002-7006
                             * DELIVERED VIA E-MAIL *